Citation Nr: 0726861	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-41 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for Achilles 
tendonitis of the right foot.

2.  Entitlement to a compensable evaluation for Achilles 
tendonitis of the left foot.

3.  Propriety of the reduction in the evaluations of Achilles 
tendonitis of both feet.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to May 1986 
and from September 1989 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Regional 
Office (RO) that confirmed and continued the noncompensable 
evaluations in effect for Achilles tendonitis of each foot.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that a higher rating is warranted for 
Achilles tendonitis of each foot.  He claims that his 
symptoms are getting worse.

The record shows that the veteran was afforded a VA podiatry 
examination in October 2006.  In requesting the examination, 
the RO noted that service connection had also been 
established for hallux valgus of each foot and for a bone 
spur of each heel.  The RO instructed the examiner to 
specifically identify which, if any, residuals were 
attributable to tendonitis, hallux valgus or heel bone spurs.  
A review of the examination discloses that there are no 
specific findings concerning Achilles tendonitis, and the 
examiner failed to respond to the question posed by the RO.  
Thus, an additional examination is required.  38 C.F.R. 
§ 3.159(c)(4).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

With regard to the issue involving the propriety of the 
reduction of the evaluations in Achilles tendonitis of the 
right and left feet, the Board notes that the veteran 
submitted correspondence which can reasonably be construed as 
a disagreement with the reduction in the evaluations 
instituted in the November 2003 rating decision.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO 
has issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for feet since 2004.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  Specifically, relevant VA 
treatment records dating since March 2007 
should be obtained.

2.  The veteran should then be afforded a 
VA examination of the feet to determine 
the nature and extent of his Achilles 
tendonitis of each foot.  All necessary 
tests should be performed.  The examiner 
is requested to identify all symptoms 
associated with 
Achilles tendonitis.  He should also 
state which of the veteran's foot 
symptoms are related to hallux valgus, 
heel bone spurs and/or Achilles 
tendonitis.  If the examiner is unable to 
specify which symptoms are associated 
with each of the veteran's service-
connected foot disabilities, he should so 
state.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

4.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case on 
the issue of the propriety of the 
reduction in the evaluations of Achilles 
tendonitis for the right and left foot, 
so that the veteran may have the 
opportunity to complete an appeal on 
this issue (if he so desires) by filing 
a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



